Citation Nr: 0835735	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for cluster headaches, 
claimed as secondary to the service-connected residuals of 
fractures of the 12th thoracic (T12) and 1st lumber (L1) 
vertebrae

2. Entitlement to an initial rating in excess of 20 percent 
for residuals of fractures of T12 and L1.  

3. Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity, secondary to 
service-connected residuals of fractures of T12 and L1. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
September 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for cluster headaches but 
granted service connection for residuals of fractures of T12 
and L1 and for radiculopathy of the left lower extremity, 
secondary to service-connected residuals of fractures of T12 
and L1, and assigned initial disability ratings, 
respectively, of 20 percent and 10 percent, effective 
February 23, 2006 (date of receipt of original claim).  

Subsequently, a June 2007 rating decision granted service 
connection for a mood disorder, claimed as due to residuals 
of fractures of T12 and L1, and assigned an initial 50 
percent disability rating, effective October 26, 2006 (date 
of receipt of claim).  However, the veteran did not appeal 
either the rating assigned or the effective date of the grant 
of service connection.  


FINDINGS OF FACT

1. The veteran's headaches are not proximately due to or 
aggravated by service-connected residuals of fractures of T12 
and L1.  

2. Throughout the rating period on appeal, the veteran's 
compression fractures of T12 and L1 have been manifested 
complaints of pain; objectively, he had flexion greater than 
30 degrees, with no favorable ankylosis of the entire 
thoracolumbar spine and no incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks.  

3. Throughout the rating period on appeal, the neurologic 
manifestations of the veteran's compression fractures of T12 
and L1 involve no more than mild incomplete paralysis of the 
sciatic nerve of the left lower extremity. 


CONCLUSIONS OF LAW

1. Cluster headaches are not proximately due to or the result 
of nor aggravated by service-connected residuals of fractures 
of T12 and L1 vertebrae.  

2. An initial rating in excess of 20 percent for residuals of 
fractures of T12 and L1 is not warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235 (2007).   

3. An initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity, secondary to 
service-connected residuals of fractures of T12 and L1, is 
not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

as provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA with 
respect to those issues.

Regarding the headache claim, a review of the record shows 
the veteran was provided with pre-adjudication VCAA notice by 
letter, dated in April 2006.  The veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran declined the opportunity to testify at a personal 
hearing in support of his claims.  The RO has obtained the 
veteran's service medical records and VA treatment records.  
The RO has also obtained the only private medical treatment 
records which have been identified by the veteran.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claim for service connection for headaches 
by affording the veteran a VA examination in August 2006.  

The veteran was afforded VA examination of his spine in 
August 2006 which is sufficient for rating purposes.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Further, the veteran and his representative were provided 
copies of his service treatment records in June 2006.  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he was unaware of what was needed, nor any 
indication of the existence of additional evidence, for claim 
substantiation the Board concludes that there has been full 
VCAA compliance.  

II.  Factual Background

The veteran's service treatment records are negative for 
complaints of headaches, and in fact the veteran denied 
headaches in a June 1966 report of medical history completed 
in conjunction with his separation examination.  He was 
hospitalized in February 1965 for an L1 compression fracture, 
during which he was in a body cast.  The L1 compression 
fracture was documented by X-rays.  Also in February 1965 it 
was suspected that he had a T12 vertebral fracture from a 
fall.  

Following separation from active service, treatment records 
from G. N. Smith, D. O., from 1995 to 2006 are on file and 
reflect treatment primarily for hypertension but are negative 
for complaints of headaches.  A later January 2007 treatment 
record is again negative for complaints of headaches but 
reflects diagnoses which included lumbago.  

In the veteran's original claim for VA compensation, received 
in February 2006, he reported that he had cluster headaches 
which had begun in 1975.  He further reported that he had 
received treatment since that time.  

In June 2006 W. J. Mellgren, D.C. of the Mellgren 
Chiropractic Clinic reported that the veteran had been 
treated since 1975 for his in-service spinal injury.  The 
veteran reported that he had not been in a vehicular accident 
during service but, rather, had fallen on ice during service.  
The chiropractor stated that his (the chiropractor's) father 
had treated the veteran from 1957 to 1977 and thereafter both 
had treated the veteran but eventually the attesting 
chiropractor became the veteran's primary treating source.  
The veteran continuously had chronic back and neck pain and 
headaches.  He had been given many biomechanical examinations 
and had pain and dysfunction from his in-service spinal 
injury.  He had acute exacerbations of severe cervical, 
thoracic, and lumbar pain which also produced debilitating 
headaches.  His episodes of pain and dysfunction had caused 
him to miss many days of work in his many years of employment 
as a VA pharmacist.  A recent examination and X-rays had re-
confirmed the L1 compression fracture and also revealed 
progressive spinal degeneration.  He had constant daily pain 
and was on several different medications.  He also received 
spinal treatment with physical/medical modalities and 
procedures for relief of pain and dysfunction.  He felt that 
he could not perform work duties any longer due to his spinal 
condition.  He also had a sleep disorder due to his condition 
and could not rest properly, which had become very 
depressing.  It was opined that the veteran was totally 
disabled form performing his occupational activities and 
activities of daily living due to his spinal injury.  It was 
felt that he should receive total disability due to the 
permanent injuries of his body from the inservice injury.  

In a December 2006 addendum W. J. Mellgren, D.C. reported 
that in his professional opinion the veteran's headaches were 
the direct result of inservice spinal trauma with the 
constant postural positions that he had to be in while 
working as a pharmacist.  It was felt that the veteran should 
be granted total disability, which would include severe 
headaches.  

On VA neurology examination in August 2006 the veteran's 
claim file was reviewed.  The veteran reported having had 
headaches since about 1975.  He had also had chronic back and 
neck pain since that time, following an in-service back 
injury with compression fracture of L1.  A review of private 
and VA records showed treatment primarily for hypertension 
but he was also given Valium for treatment of muscle spasms.  
He had headaches every day for two weeks out of the month and 
occasionally missed work, about two days every other month.  
He reported no radicular symptoms in the lower extremities.  
He reported pain of the intra-scapular region and shoulders, 
as well as the posterior neck.  Neck and shoulder discomfort 
always accompanied his headaches.  He had no aura and the 
headaches were not aggravated by light.  There was no nausea, 
neurological impairments, vision disturbance or hearing loss, 
although he did have episodic chronic tinnitus.  He visited a 
chiropractor periodically for some relief but he could not 
recall if he had had any neck X-rays taken but thought that 
he had had such X-rays and that they were negative.  

On physical examination the veteran had no deformity of the 
head or neck.  There was no foot drop.  Extensor hallucis 
longus muscle strength was 5/5, bilaterally.  This, and other 
group XII (12) muscles, were 5/5 in both legs.  Deep tendon 
reflexes were physiologic in the lower extremities.  
Coordination was well-maintained with a normal gait and 
stance.  Cervical spine X-rays revealed no abnormalities.  
The diagnosis was chronic generalized headaches, tension 
type.  The examiner commented that it was unlikely that these 
headaches were related to the veteran's back injury.  

On VA spinal examination in August 2006 the veteran reported 
having had fractures of T12 and L1 during service, requiring 
body casting for six weeks and physiotherapy thereafter.  
Since then he had been treated by a chiropractor for 30 
years.  He now took Vicodin twice daily.  Over the last six 
months, his back pain radiated into his left leg, causing 
numbness of that leg.  He had no associated incontinence.  
His back problem was aggravated by standing for 30 minutes or 
walking two blocks, or even lifting more than 20 pounds in 
weight.  He had not had surgery or injections in his back.  
He worked at a VA pharmacy.  

On physical examination deep tendon reflexes were 3/4 at the 
right knee and 2/4 at the left knee.  Deep tendon reflexes 
were 1/4 at the right ankle and absent in the left ankle.  
Sensation to pinprick was normal in the legs.  He could 
extend the back to 30 degrees, flexion was to 120 degrees, 
lateral bending was to 30 degrees to the left and to 35 
degrees to the right.  Rotation was to 40 degrees to the left 
and the right.  He had an increase in lumbar muscle tone, 
more on the left than the right.  There was mild scoliosis 
with convexity to the right, at the lower thoracic area.  

Examination of the veteran's thoracic spine, while sitting on 
a table, revealed that flexion of the back was to "20" 
degrees, extension was to 10 degrees with pain, rotation was 
to 40 degrees to the left and to 30 degrees to the right.  
There was tenderness in the area from T10 through T12 
vertebrae and an increase in paraspinous muscle tone on the 
left from T9 through T12 levels.  

The impression was compression fractures of T12 and L1 with 
back pain, left leg radiation, moderate disability with 
gradual progression.  It was for his sharp and intense back 
pain that the veteran took Vicodin twice daily.  He did not 
appear to have any significant flare-ups but had the same 
amount of pain all of the time.  He had no weight gain or 
associated bladder or bowel complaints nor any erectile 
dysfunction problems.  He did have some numbness of the left 
leg in the last six months but did not use any assistive 
device even though he could, by his report, only walk two 
blocks at a time.  His gait was steady and he had no history 
of falling since service.  He had mild dorsal kyphosis and 
some minimal scoliosis with convexity to the right at the 
lower thoracic level.  However, it was also reported that, as 
to his gait, he had a slight limp of the left leg.  His head 
was positioned in a tilt of 15 degrees forward.  It was 
further commented that there was no painful motion of the 
thoracic and lumbar spinal segments and no weakened movement 
and no excess fatigability and no incoordination.  

X-rays of the thoracic spine revealed no compressions of the 
thoracic vertebrae but there was narrowing at T7-8 with 
calcified T9 and T10 discs; and alignment was unremarkable.  
Lumbar spine X-rays revealed degenerative joint disease 
changes and moderate narrowing at L4-5, and posterior 
components also involved with narrowed apophyseal joints and 
at least grade 1 retrolisthesis of L5.  There were no acute 
compressions but there was chronic wedging of L1.  

In a September 2006 addendum it was reported that anterior 
(forward) flexion of the veteran's spine was to 120 degrees 
and that the veteran did not describe any flare-ups.  Also, 
there was no additional limitation of motion with repetitive 
use.  

On VA psychiatric examination in June 2007 the veteran's 
claim file was reviewed.  The veteran complained of being in 
constant back pain and having numbness of the extremities.  
He reported that his treating orthopedist had instructed him 
to walk no more than two blocks and not to stand for more 
than approximately 30 minutes at a time.  He reported that he 
was required to do much more than this in his job.  With 
respect to work impairment, he also suffered from 
epididymitis.  He reported missing a great deal of work due 
to pain and depression.  He estimated that he had lost a 
total of more than 150 hours of work over the past 12 months 
due to his medical and psychiatric problems, and about half 
of this was due to his depression alone.  Sometimes when 
shopping, he would have to leave a shopping cart behind 
because he could not finish shopping due to back pain.  He 
had multiple difficulties with activities of daily living but 
he primarily attributed these to his pain and physical status 
rather than psychiatric status.  He walked slowly and arose 
from a seated position slowly.  

After a mental status examination, it was noted in conclusion 
that the veteran felt that his back disability had progressed 
to the point that it was quite severe.  He did function 
effectively in his work place as a pharmacist but stated that 
he had to put on a front and fake a decent mood throughout 
the day.  

III.  Analysis

Service Connection

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b) (2007).  

It is neither shown nor contended that the veteran has 
headaches which had their onset during active service but, 
rather, that the headaches are due to the service-connected 
residuals of fractures of T12 and L1.  

The veteran's private chiropractor has rendered a favorable 
medical opinion but the opinion following the August 2006 VA 
neurology examination was negative.  In this regard, a broad 
application of the treating physician rule (giving greater 
weight to opinions of treating physicians) has been 
explicitly rejected.  Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 
(1993) (a treating physician's opinion cannot be given 
lesser weight in the absence of no contrary evidence)) and 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993)).  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Likewise, an opinion's weight is diminished when it 
appears to have been based upon assumed facts that are shown 
to be not correct.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Other 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

Here, the private chiropractor did not indicate why the 
veteran's headaches began in 1975, years after the in-service 
spinal injury.  On the other hand, the 2006 VA examiner had 
access to the veteran's claim file, recorded an extensive 
clinical history and performed a physical examination.  For 
these reasons, the negative opinion of the August 2006 VA 
examiner is found to be more probative than the private 
opinion.  Accordingly, service connection for headache is not 
warranted. 

Claims for Increase

General Rating Principles

Service-connected disability ratings are determined by the 
application of VA's Schedule for Rating Disabilities, based 
on the average impairment of earning capacity.  Separate 
Diagnostic Codes identify the disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  See also 38 C.F.R. § 4.1, 4.2, 
4.7, 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Fractures of T12 and L1

The veteran's claim for an increased rating was received at 
the RO in February 2006.  The back disability is currently 
rated as 20 percent disabling under Diagnostic Code 5235.  
This encompasses the loss of vertebral body height of L1 
shown by the August 2006 VA X-ray evidence of wedging of the 
body of L1, inasmuch as a vertebral body fracture with loss 
of 50 percent or more of height of the vertebral body is a 
separate basis for a 10 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine which 
became effective prior to the receipt of the veteran's claim.  

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When, as here, the veteran is also service-connected for low 
back disability which, as shown by X-rays, encompasses disc 
pathology, also called intervertebral disc syndrome, the 
rating may be made on the basis of incapacitating episodes 
over the past 12 months or by combining separate evaluations 
of the chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  See 
Diagnostic Code (DC) 5243.  

The criteria for the next higher rating, 40 percent, under DC 
5243, based on incapacitating episodes are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks. 

The term "incapacitating episode" under Diagnostic Code 
5243 means a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

Initially, the evidence does not demonstrate that the veteran 
has had any bed rest prescribed by a physician during the 
appeal period.  Although a chiropractor has stated that the 
veteran had missed many days from work, on VA neurology 
examination in August 2006 it was noted that he had missed 
about two days of work every other month due to nonservice-
connected headache.  The VA psychiatric examination in June 
2007 noted that he had lost about 150 hours of work in the 
past year but about half of this was due to his service-
connected depressive disorder which is assigned a separate 50 
percent disability rating.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  
Accordingly, time lost from work due to the service-connected 
depressive disorder may not be added to time lost from work 
due to the service-connected thoracolumbar disability for the 
purpose of assigning a higher rating.  

Given this, the time lost from work does not approximate or 
equate with the 4 weeks required for the next higher rating 
of 40 percent based on incapacitating episodes.  

Under 38 C.F.R. § 4.71a, DC 5235 disability of the 
thoracolumbar spine is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Note 1 to 
the General Rating Formula provides that any associated 
objective neurologic abnormalities are separately rated under 
an appropriate Diagnostic Code.  

Orthopedic manifestations are rated under the General Rating 
Formula for Diseases and Injuries of the Spine which provided 
that a 40 percent rating may be assigned on the basis of 
limitation of the forward flexion of the thoracolumbar spine 
to 30 degrees or less; or if there is favorable ankylosis of 
the entire thoracolumbar spine.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Here, the August 2006 VA examination found that the veteran 
had forward flexion of greater than 30 degrees.  Moreover, 
while there is evidence of scoliosis, there is no evidence of 
favorable ankylosis, which is a separate criteria for the 
next higher rating of 40 percent.  

Based on the foregoing, an initial rating in excess of 20 
percent is not warranted for the orthopedic manifestations of 
the service-connected thoracolumbar disorder. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Left Lower Extremity Radiculopathy

Neurological manifestations of lumbar radiculopathy are rated 
under Diagnostic Code (DC) 8520 as paralysis of the sciatic 
nerve.  The criterion for a 10 percent rating is mild 
incomplete paralysis.  The criterion for a 20 percent is 
moderate incomplete paralysis.  When the involvement of a 
peripheral nerve is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Note to 38 C.F.R. 
§ 4.124a.  

Neurological manifestations are rated under Diagnostic Code 
(DC) 8520 as paralysis of the sciatic nerve.  The criterion 
for a 10 percent rating is mild incomplete paralysis.  The 
criterion for a 20 percent is moderate incomplete paralysis.  
When the involvement of a peripheral nerve is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  See Note to 38 C.F.R. § 4.124a.  

Here, the veteran's complaints of radiculopathy are solely 
sensory, consisting of complaints of numbness and pain.  
While the August 2006 VA orthopedic examination found that 
reflexes were absent in the left ankle, the VA neurology 
examination in August 2006 found that this deep tendon 
reflexes were physiologic in the lower extremities.  
Moreover, there is no clinical evidence of loss of muscle 
strength nor bowel or bladder incontinence.  Accordingly, the 
Board finds that no more than mild sciatic neuropathy is 
shown.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  The inadequacy of the 
schedular criteria is a threshold determination, without 
which further extraschedular consideration is not required 
and requires a comparison of the level of disability and 
symptomatology with the schedular rating.  If the latter 
reasonably describe the disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule and the assigned schedular rating is adequate.  If 
not, then it must be determined whether the disability 
picture exhibits other related factors, an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Thun v. Peake, 22 Vet. 
App. 111, 115 - 19 (2008)) (citing VAOPGCPREC 6-96). 

In this case, the disability pictures are not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  The veteran has not been 
hospitalized on account of the service-connected disorders 
and they have not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  For this reason, the Board 
finds no basis to refer this case for consideration of an 
extraschedular rating.  


ORDER

Service connection for cluster headaches, claimed as due to 
service-connected residuals of fractures of T12 and L1 
vertebrae, is denied.  

An initial rating in excess of 20 percent for residuals of 
fractures of T12 and L1 is denied. 

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity, secondary to service-connected 
residuals of fractures of T12 and L1, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


